DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 8 and 11 are objected to because of the following informalities:  Claim 1 contains the limitation “sending, by a terminal, first data to an external display device after the terminal establishes a connection to the external display, wherein the external device is to display a first interface in a full screen mode based on the received first data (Emphasis Added).”  It appears that the applicant has used both “external display” and “external device” in order to refer to the “external display device.”  The examiner assumes this to be a typo and the claims will be examined as such.  Appropriate correction is required.  Claims 2 – 8 and 11 inherit this objection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 8, 11 – 13, and 18 – 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. PG Pub 2012/0040719).

Regarding Claim 1, Lee et al. teach a message processing method, comprising: 
sending, by a terminal (Figures 1 - 32, Element 100.  Paragraph 64), first data (Figure 4, Element S43.  Paragraph 135) to an external display device (Figures 2 - 32, Element 200.  Paragraph 107) after the terminal (Figures 1 - 32, Element 100.  Paragraph 64) establishes a connection (Figure 4, Element S42.  Paragraph 134) to the external display (Figures 2 - 32, Element 200.  Paragraph 107), wherein the external device (Figures 2 - 32, Element 200.  Paragraph 107) is to display a first interface (Figure 5, Element 5-1, Sub-Element 251 on the left.  Paragraph 137) in a full screen mode (Figure 5, Element 5-1, Sub-Element 251 on the left.  Paragraph 137) based on the received first data (Figure 4, Element S43.  Paragraph 135); 
sending, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a first instruction (Figure 6, Element 6-1.  Paragraph 144) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when the terminal (Figures 1 - 32, Element 100.  Paragraph 64) receives a new message (Figure 6, Element 6-1, Sub-Element 300.  Paragraph 144) of a first application (Figure 6, Element first object.  Paragraph 140), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107) displays, a first notification message (Figure 6, Element 500.  Paragraph 140) after receiving the first instruction (Figure 6, Element 6-1.  Paragraph 144); and 
sending, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), second data (Figure 4, Element S45.  Paragraph 148) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when the terminal (Figures 1 - 32, Element 100.  Paragraph 64) receives a first input operation (Figure 3, Element 430.  Paragraph 118) performed by a user and targeted at the first notification (Figure 6, Element 500.  Paragraph 140) on the external display device (Figures 2 - 32, Element 200.  Paragraph 107), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the second data (Figure 4, Element S45.  Paragraph 148), divides a display area of the external display device (Figures 2 - 32, Element 200.  Paragraph 107) into a first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116) and a second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), and displaying a fourth interface (Figure 5, Element 5-1, Sub-Elements A - D.  Paragraph 136) in the first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116) and a fifth interface (Figure 6, Element 6-2, Sub-Element 400.  Paragraph 144) in the second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), wherein the fifth interface (Figure 6, Element 6-2, Sub-Element 400.  Paragraph 144) comprises a text input box (Paragraph 136), a sending control (Paragraph 136), a dialing control (Figure 6, Element 6-2, Sub-Element not labeled, but is the phone icon (Seen in Figure 6, Element 6-1, Sub-Elements 301 - 307.  Paragraphs 141 - 142) on the second screen image (Element 500).  Paragraph 135), contact information (Figure 6, Element 6-2, Sub-Element not labeled, but is the name on the second screen image (Element 500).  Paragraph 135) and a message chat box (Figure 6, Element 6-2, Sub-Element not labeled, but is the message on the second screen image (Element 500).  Paragraph 135).

Regarding Claim 2, Lee et al. teach the method according to claim 1 (See Above), wherein after the displaying, by the external display device (Figures 2 - 32, Element 200.  Paragraph 107), a fourth interface (Figure 5, Element 5-1, Sub-Elements A - D.  Paragraph 136) in the first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116), and displaying the fifth interface (Figure 6, Element 6-2, Sub-Element 400.  Paragraph 144) in the second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), the method further comprises: 
sending, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a second instruction (Figure 32, Element 32-2.  Paragraph 262) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when the terminal (Figures 1 - 32, Element 100.  Paragraph 64) receives a new message of a second application (Figure 32, Element Phone Call.  Paragraph 259), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107) is to display second notification information (Figure 32, Element, 32-2, Sub-Element vibration.  Paragraph 262) after receiving the second instruction (Figure 32, Element 32-2.  Paragraph 262); 
receiving, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a second input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the second notification information (Figure 32, Element, 32-2, Sub-Element vibration.  Paragraph 262); and 
sending, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), third data (Figure 32, Elements 32-2 and 32-3.  Paragraph 262) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) in response to the second input operation (Figure 3, Element 430.  Paragraph 118), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the third data (Figure 32, Elements 32-2 and 32-3.  Paragraph 262), is to display the fourth interface (Figure 5, Element 5-1, Sub-Elements A - D.  Paragraph 136) in the first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116), and sixth interface (Figure 32, Element 32-2, Sub-Element 400.  Paragraph 262) in the second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), wherein the sixth interface (Figure 32, Element 32-2, Sub-Element 400.  Paragraph 262) is an interface of the second application (Figure 32, Element Phone Call.  Paragraph 259).

Regarding Claim 5, Lee et al. teach the method according to claim 1 (See Above), wherein the receiving the first input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the notification message on the external display device (Figures 2 - 32, Element 200.  Paragraph 107) comprises: receiving, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64) by using a touch sensor (Paragraph 118) of the external display device (Figures 2 - 32, Element 200.  Paragraph 107), a first touch operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the notification message, wherein the touch sensor (Paragraph 118) is disposed on the external display device (Figures 2 - 32, Element 200.  Paragraph 107).

Regarding Claim 6, Lee et al. teach the method according to claim 1 (See Above), wherein the receiving the first input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted the notification message comprises: receiving, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64) by using a mouse (Paragraph 118), a first click operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the first notification message (Figure 6, Element 500.  Paragraph 140), wherein the mouse (Paragraph 118) is connected to the terminal (Figures 1 - 32, Element 100.  Paragraph 64).

Regarding Claim 7, Lee et al. teach the method according to claim 1 (See Above), wherein the receiving the first input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the notification message comprises: receiving, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a first slide operation (Figures 21 and 22, Element S211.  Paragraph 221) performed by the user using a mouse (Paragraph 118) connected to the terminal (Figures 1 - 32, Element 100.  Paragraph 64), wherein the first slide operation (Figures 21 and 22, Element S211.  Paragraph 221) causes a mouse pointer of the mouse displayed on the external display device (Figures 2 - 32, Element 200.  Paragraph 107) to slide in a first specified area on the external display device (Figures 2 - 32, Element 200.  Paragraph 107), wherein a sliding distance (Seen in Figure 22) of the first slide operation (Figures 21 and 22, Element S211.  Paragraph 221) in the first specified area is greater than a first distance threshold (Figure 22.  The examiner notes that a touch long enough to register as a touch will meet a first distance threshold under broadest reasonable interpretation.), or a sliding time of the first slide operation in the first specified area is greater than a second time threshold.

Regarding Claim 8, Lee et al. teach the method according to claim 1 (See Above), wherein the receiving the first input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the notification message comprises: receiving, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64) by using a keyboard (Figure 3, Element 130.  Paragraph 117), a first press operation (Paragraph 117) performed by the user on one or more specified keys on the keyboard (Figure 3, Element 130.  Paragraph 117), wherein the keyboard (Figure 3, Element 130.  Paragraph 117) is connected to the terminal (Figures 1 - 32, Element 100.  Paragraph 64).

Regarding Claim 11, Lee et al. teach the method according to claim 1 (See Above), wherein a second interface (Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142) is displayed on a touchscreen of the terminal (Figures 1 - 32, Element 100.  Paragraph 64), and the first interface (Figure 5, Element 5-1, Sub-Element 251 on the left.  Paragraph 137) is different from the second interface (Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142); 
wherein the first interface (Figure 5, Element 5-1, Sub-Element 251 on the left.  Paragraph 137) comprises a video play interface, a slideshow presentation interface, or a picture browsing interface (Paragraph 136); and 
wherein the second interface (Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142) comprises a home screen (Seen in Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142), and the home screen (Seen in Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142) comprises an icon (Seen in Figure 6, Element 6-1, Sub-Elements 301 - 307.  Paragraphs 141 - 142) of the first application (Figure 6, Element first object.  Paragraph 140).

Regarding Claim 12, Lee et al. teach a system, comprising: 
an external display device (Figures 2 - 32, Element 200.  Paragraph 107); and 
a terminal (Figures 1 - 32, Element 100.  Paragraph 64), wherein the terminal (Figures 1 - 32, Element 100.  Paragraph 64) is connected to the external display device (Figures 2 - 32, Element 200.  Paragraph 107), wherein the terminal (Figures 1 - 32, Element 100.  Paragraph 64) is configured to 
send first data (Figure 4, Element S43.  Paragraph 135) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107); the external display device (Figures 2 - 32, Element 200.  Paragraph 107) is configured to display a first interface (Figure 5, Element 5-1, Sub-Element 251 on the left.  Paragraph 137) in a full screen mode based on the received first data (Figure 4, Element S43.  Paragraph 135), 
send a first instruction (Figure 6, Element 6-1.  Paragraph 144) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when receiving a new message of a first application (Figure 6, Element first object.  Paragraph 140), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107) is to display; a first notification message (Figure 6, Element 500.  Paragraph 140) after receiving the first instruction (Figure 6, Element 6-1.  Paragraph 144), 
send second data (Figure 4, Element S45.  Paragraph 148) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when the terminal (Figures 1 - 32, Element 100.  Paragraph 64) receives a first input operation (Figure 3, Element 430.  Paragraph 118) performed by a user and targeted at the first notification, wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the second data (Figure 4, Element S45.  Paragraph 148), is to divide a display area of the external display device (Figures 2 - 32, Element 200.  Paragraph 107) into a first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116) and a second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), and display a fourth interface (Figure 5, Element 5-1, Sub-Elements A - D.  Paragraph 136) in the first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116), and display a fifth interface (Figure 6, Element 6-2, Sub-Element 400.  Paragraph 144) in the second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), wherein the fifth interface (Figure 6, Element 6-2, Sub-Element 400.  Paragraph 144) comprises a text input box (Paragraph 136), a sending control (Paragraph 136), a dialing control (Figure 6, Element 6-2, Sub-Element not labeled, but is the phone icon (Seen in Figure 6, Element 6-1, Sub-Elements 301 - 307.  Paragraphs 141 - 142) on the second screen image (Element 500).  Paragraph 135), contact information (Figure 6, Element 6-2, Sub-Element not labeled, but is the name on the second screen image (Element 500).  Paragraph 135) and a message chat box (Figure 6, Element 6-2, Sub-Element not labeled, but is the message on the second screen image (Element 500).  Paragraph 135).

Regarding Claim 13, Lee et al. teach the system according to claim 12 (See Above), wherein the terminal (Figures 1 - 32, Element 100.  Paragraph 64) is further configured to: 
send a second instruction (Figure 32, Element 32-2.  Paragraph 262) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when receiving a new message of a second application (Figure 32, Element Phone Call.  Paragraph 259); wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107) is to display a second notification message (Figure 32, Element, 32-2, Sub-Element vibration.  Paragraph 262) after receiving the second instruction (Figure 32, Element 32-2.  Paragraph 262), 
receive a second input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the second notification message (Figure 32, Element, 32-2, Sub-Element vibration.  Paragraph 262), and 
send third data (Figure 32, Elements 32-2 and 32-3.  Paragraph 262) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) in response to the second input operation (Figure 3, Element 430.  Paragraph 118), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the third data (Figure 32, Elements 32-2 and 32-3.  Paragraph 262), is to display the fourth interface (Figure 5, Element 5-1, Sub-Elements A - D.  Paragraph 136) in the first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116), and display a sixth interface (Figure 32, Element 32-2, Sub-Element 400.  Paragraph 262) in the second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), wherein the sixth interface (Figure 32, Element 32-2, Sub-Element 400.  Paragraph 262) is an interface of the second application (Figure 32, Element Phone Call.  Paragraph 259).

Regarding Claim 18, Lee et al. teach the system according to claim 12 (See Above), further comprising: 
a mouse (Paragraph 118) that is connected to the terminal (Figures 1 - 32, Element 100.  Paragraph 64); 
wherein the first input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the notification message comprises: 
a first click operation (Paragraph 118) performed by the user on the first notification message (Figure 6, Element 500.  Paragraph 140) using the mouse (Paragraph 118).

Regarding Claim 19, Lee et al. teach the system according to claim 12 (See Above), further comprising: 
a keyboard (Figure 3, Element 130.  Paragraph 117) connected to the terminal (Figures 1 - 32, Element 100.  Paragraph 64); 
wherein the first input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the notification message includes a first press operation (Paragraph 117) performed by the user on one or more specified keys on the keyboard (Figure 3, Element 130.  Paragraph 117).

Regarding Claim 22, Lee et al. teach the system according to claim 12 (See Above), wherein the first interface (Figure 5, Element 5-1, Sub-Element 251 on the left.  Paragraph 137) comprises a video play interface, a slideshow presentation interface, or a picture browsing interface (Paragraph 136); and 
wherein the second interface (Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142) comprises a home screen (Seen in Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142), and the home screen (Seen in Figure 6, Element 6-1, Sub-Element 151.  Paragraph 142) comprises an icon (Seen in Figure 6, Element 6-1, Sub-Elements 301 - 307.  Paragraphs 141 - 142) of the first application (Figure 6, Element first object.  Paragraph 140).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PG Pub 2012/0040719) in view of Kim et al. (U.S. PG Pub 2014/0325436).

Regarding Claim 3, Lee et al. teach the method according to claim 1 (See Above), wherein after the displaying, by the external display device (Figures 2 - 32, Element 200.  Paragraph 107), the fourth interface (Figure 5, Element 5-1, Sub-Elements A - D.  Paragraph 136) in the first display area (Figure 3, Element 251, Sub-Element not labeled, but is the area without Element 400.  Paragraph 116), and displaying the fifth interface (Figure 6, Element 6-2, Sub-Element 400.  Paragraph 144) in the second display area (Figure 3, Element 251, Sub-Element 400.  Paragraph 116), the method further comprises: 
sending, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a second instruction (Figure 32, Element 32-2.  Paragraph 262) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when the terminal (Figures 1 - 32, Element 100.  Paragraph 64) receives a new message of a second application (Figure 32, Element Phone Call.  Paragraph 259), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107) is to display second notification information (Figure 32, Element, 32-2, Sub-Element vibration.  Paragraph 262) after receiving the second instruction (Figure 32, Element 32-2.  Paragraph 262); 
receiving, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a second input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the second notification information (Figure 32, Element, 32-2, Sub-Element vibration.  Paragraph 262); and 
sending, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), fourth data (Figure 4, Element S45.  Paragraph 148) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) in response to the second input operation (Figure 3, Element 430.  Paragraph 118), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the fourth data (Figure 4, Element S45.  Paragraph 148), is to divide a display area of the external display device (Figures 2 - 32, Element 200.  Paragraph 107).
Lee et al. is silent with regards to divide a display area of the external display device into a third display area, a fourth display area, and a fifth display area, and displaying a seventh interface in the third display area, displaying an eighth interface in the fourth display area, and displaying a ninth interface in the fifth display area, wherein the seventh interface and the fourth interface have a same interface element, the eighth interface is an interface of the first application, and the ninth interface is an interface of the second application.
Kim et al. teach divide a display area (Figure 2D, Element 350.  Paragraph 75) of the external display device (Figure 2D, Element 300.  Paragraph 75) into a third display area (Figure 2D, Element 354.  Paragraph 84), a fourth display area (Figure 2D, Element 355.  Paragraph 84), and a fifth display area (Figure 2D, Element 359.  Paragraph 84), and displaying a seventh interface (Figure 2D, Element 354.  Paragraph 84) in the third display area (Figure 2D, Element 354.  Paragraph 84), displaying an eighth interface (Figure 2D, Element 355.  Paragraph 84) in the fourth display area (Figure 2D, Element 355.  Paragraph 84), and displaying a ninth interface (Figure 2D, Element 359.  Paragraph 84) in the fifth display area (Figure 2D, Element 359.  Paragraph 84), wherein the seventh interface (Figure 2D, Element 354.  Paragraph 84) and the fourth interface have a same interface element (Figure 2D, Element first application.  Paragraph 84), the eighth interface (Figure 2D, Element 355.  Paragraph 84) is an interface of the first application (Figure 2D, Element second application.  Paragraph 84), and the ninth interface (Figure 2D, Element 359.  Paragraph 84) is an interface of the second application (Figure 2D, Element third application.  Paragraph 84).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the mobile terminal display device of Lee et al. with the plurality of windows of Kim et al.  The motivation to modify the teachings of Lee et al. with the teachings of Kim et al. is to provide a display with multiple application screens, as taught by Kim et al. (Paragraph 84).

Regarding Claim 14, Lee et al. teach the system according to claim 12 (See Above), wherein the terminal (Figures 1 - 32, Element 100.  Paragraph 64) is further configured to: 
send a second instruction (Figure 32, Element 32-2.  Paragraph 262) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) when receiving a new message of a second application (Figure 32, Element Phone Call.  Paragraph 259), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107) is to display a second notification message after receiving the second instruction (Figure 32, Element 32-2.  Paragraph 262); 
receive a second input operation (Figure 3, Element 430.  Paragraph 118) performed by the user and targeted at the second notification message; 
send fourth data (Figure 4, Element S45.  Paragraph 148) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107) in response to the second input operation (Figure 3, Element 430.  Paragraph 118), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the fourth data (Figure 4, Element S45.  Paragraph 148), is to divide a display area of the external display device (Figures 2 - 32, Element 200.  Paragraph 107).
Lee et al. is silent with regards to divide a display area of the external display device into a third display area, a fourth display area, and a fifth display area, and displaying a seventh interface in the third display area, displaying an eighth interface in the fourth display area, and displaying a ninth interface in the fifth display area, wherein the seventh interface and the fourth interface have a same interface element, the eighth interface is an interface of the first application, and the ninth interface is an interface of the second application.
Kim et al. teach divide a display area (Figure 2D, Element 350.  Paragraph 75) of the external display device (Figure 2D, Element 300.  Paragraph 75) into a third display area (Figure 2D, Element 354.  Paragraph 84), a fourth display area (Figure 2D, Element 355.  Paragraph 84), and a fifth display area (Figure 2D, Element 359.  Paragraph 84), and displaying a seventh interface (Figure 2D, Element 354.  Paragraph 84) in the third display area (Figure 2D, Element 354.  Paragraph 84), displaying an eighth interface (Figure 2D, Element 355.  Paragraph 84) in the fourth display area (Figure 2D, Element 355.  Paragraph 84), and displaying a ninth interface (Figure 2D, Element 359.  Paragraph 84) in the fifth display area (Figure 2D, Element 359.  Paragraph 84), wherein the seventh interface (Figure 2D, Element 354.  Paragraph 84) and the fourth interface have a same interface element (Figure 2D, Element first application.  Paragraph 84), the eighth interface (Figure 2D, Element 355.  Paragraph 84) is an interface of the first application (Figure 2D, Element second application.  Paragraph 84), and the ninth interface (Figure 2D, Element 359.  Paragraph 84) is an interface of the second application (Figure 2D, Element third application.  Paragraph 84).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the mobile terminal display device of Lee et al. with the plurality of windows of Kim et al.  The motivation to modify the teachings of Lee et al. with the teachings of Kim et al. is to provide a display with multiple application screens, as taught by Kim et al. (Paragraph 84).


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PG Pub 2012/0040719) in view of Chang et al. (U.S. PG Pub 2010/0259464).

Regarding Claim 4, Lee et al. teach the method according to claim 1 (See Above), wherein after the displaying, by the external display device (Figures 2 - 32, Element 200.  Paragraph 107), the first notification message (Figure 6, Element 500.  Paragraph 140), the method further comprises: in response to determining that the terminal (Figures 1 - 32, Element 100.  Paragraph 64) does not receive, within a first time threshold (Figure 29, Element S291.  Paragraph 251), the first input operation (Figure 3, Element 430.  Paragraph 118) performed on the first notification message (Figure 6, Element 500.  Paragraph 140), sending, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a third instruction (Figures 29 and 30, Elements S294 and 30-2.  Paragraph 254) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the third instruction (Figures 29 and 30, Elements S294 and 30-2.  Paragraph 254), is to hide the first notification message (Figure 6, Element 500.  Paragraph 140).
Lee et al. is silent with regards to display a first prompt used to prompt the user to view the new message of the first application on the terminal.
Chang et al. teach display a first prompt (Figures 20, Element 10a.  Paragraph 312) used to prompt the user (Figure 19, Element S113.  Paragraph 304) to view the new message of the first application on the terminal (Figure 19, Element 200.  Paragraph 327).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the mobile terminal display device of Lee et al. with the notification of Cheng et al.  The motivation to modify the teachings of Lee et al. with the teachings of Cheng et al. is to announce the content information, as taught by Chang et al. (Paragraph 304).

Regarding Claim 15, Lee et al. teach the system according to claim 12 (See Above), wherein the terminal (Figures 1 - 32, Element 100.  Paragraph 64) is further configured to: in response to determining that the terminal (Figures 1 - 32, Element 100.  Paragraph 64) does not receive, within a first time threshold (Figure 29, Element S291.  Paragraph 251), the first input operation (Figure 3, Element 430.  Paragraph 118) performed on the first notification message (Figure 6, Element 500.  Paragraph 140), send, by the terminal (Figures 1 - 32, Element 100.  Paragraph 64), a third instruction (Figures 29 and 30, Elements S294 and 30-2.  Paragraph 254) to the external display device (Figures 2 - 32, Element 200.  Paragraph 107), wherein the external display device (Figures 2 - 32, Element 200.  Paragraph 107), after receiving the third instruction (Figures 29 and 30, Elements S294 and 30-2.  Paragraph 254), is to hide the first notification message (Figure 6, Element 500.  Paragraph 140).
Lee et al. is silent with regards to display a first prompt used to prompt the user to view the new message of the first application on the terminal.
Chang et al. teach display a first prompt (Figures 20, Element 10a.  Paragraph 312) used to prompt the user (Figure 19, Element S113.  Paragraph 304) to view the new message of the first application on the terminal (Figure 19, Element 200.  Paragraph 327).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the mobile terminal display device of Lee et al. with the notification of Cheng et al.  The motivation to modify the teachings of Lee et al. with the teachings of Cheng et al. is to announce the content information, as taught by Chang et al. (Paragraph 304).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khalid et al. (U.S. PG Pub 2010/0299436) disclose a computer that displays various programs including mirrored content from a mobile device.
Choi et al. (U.S. PG Pub 2011/0283334) disclose a network connected to a plurality of device wherein all the devices are capable of sharing content.
Oh et al. (U.S. PG Pub 2017/0272681) disclose a display device that is capable of displaying content including a mirroring of a mobile terminal using various states/applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625